Citation Nr: 0834176	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran's active service includes periods from October 
May 1943 to October 1945, and from October 1950 to November 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.

This appeal was previously before the Board in March 2008 
when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds, 
unfortunately, that this matter must again be remanded for 
additional development and adjudication, even though such 
action will, regrettably, further delay a decision in this 
appeal.

In accordance with the March 2008 remand instructions, in 
April 2008, the RO referred the claims file to the examiner 
who performed an August 2007 QTC examination to obtain an 
opinion regarding: 1) whether the veteran's sinusitis 
demonstrated in 1950 was caused or aggravated by flying 
missions during active service from 1943 until 1945; and 2) 
whether any current sinus condition is otherwise related to 
any event or incident during service.  

Subsequently, the August 2007 examiner faxed the RO a copy of 
their April 2008 exam request, with a note stating "see my 
report 8/24/07," followed by a copy of the August 2007 
examination.  As the examiner's response does not resolve, 
much less address, the specific questions presented in the 
March 2008 remand, further development is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).   

Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file should again 
be referred to the examiner who 
performed the August 2007 QTC 
examination if that physician is 
available.  (If that physician is not 
available, the veteran's claim file 
should be referred to another 
appropriate physician for review.)  The 
claims folder, and a copy of this 
remand, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is asked to 
express an opinion regarding the 
following:

a) Whether the veteran's sinusitis 
demonstrated in 1950 was caused or 
aggravated by flying missions during 
active service from 1943 to 1945.

b) Whether any current sinus condition 
is otherwise related to any event or 
incident during service.

If such determinations are not possible 
without resort to pure speculation, the 
examiner should so state.  A complete 
rationale should be provided for all 
opinions expressed.

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




